     Case 3:19-cv-02318-H-JLB Document 6 Filed 01/24/20 PageID.22 Page 1 of 2



 1   Joshua B. Swigart (SBN 225557)
     Josh@SwigartLawGroup.com
 2
     SWIGART LAW GROUP, APC
 3   2221 Camino del Rio S, Ste 308
     San Diego, CA 92108
 4
     P: 866-219-3343
 5   F: 866-219-8344
 6
     Daniel G. Shay (SBN 250548)
 7   DanielShay@TCPAFDCPA.com
     LAW OFFICE OF DANIEL G. SHAY
 8
     2221 Camino Del Rio South, Suite 308
 9   San Diego, CA 92108
10   Telephone: (619) 222-7429
     Facsimile: (866) 431-3292
11
     Attorneys for Plaintiff
12
13                                UNITED STATES DISTRICT COURT
14                           SOUTHERN DISTRICT OF CALIFORNIA
15
16                                            )
     RYAN CHILDERS,                           )       Case No.: 3:19-cv-02318-H-JLB
17                                            )
18                   Plaintiff,               )       CLASS ACTION
                                              )
19   vs.                                      )       NOTICE OF SETTLEMENT OF
20                                            )       ENTIRE ACTION
                                              )
21                                            )       Judge: Hon Marilyn L. Huff
22   CAPITAL ONE BANK (USA), N.A.,            )       Complaint Filed: December 5, 2019
                                              )
23                   Defendant.               )
24                                            )
25
26
27
28

                                                  1
     Notice of Settlement
     Case 3:19-cv-02318-H-JLB Document 6 Filed 01/24/20 PageID.23 Page 2 of 2



 1           TO THE COURT AND ALL PARTIES BY AND THROUGH THEIR
 2   COUNSEL OF RECORD:
 3           Please be advised that the parties have settled this case.
 4           The parties request to be excused from all currently scheduled deadlines and
 5   appearances.
 6           A Motion to Dismiss, or other document to that effect, will be filed within
 7   forty-five days.
 8
 9   Date: January 24, 2020                   Respectfully submitted,
10
                                              SWIGART LAW GROUP, APC
11
12                                            By: s/ Joshua B. Swigart
                                              Joshua B. Swigart, Esq.
13
                                              Josh@SwigartLawGroup.com
14
                                              Attorney for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
     Notice of Settlement
